            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 1 of 48




 1                                                              HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   LEONARD C. LINDSAY and                          Case No. 2:20-CV-000982-TSZ
     CARL E.W. ZEHNER,
12                                                   PLAINTIFFS’ FIRST AMENDED
                        Plaintiffs,                  INDIVIDUAL COMPLAINT AND
13                                                   COMPLAINT – CLASS ACTION FOR
            v.
14                                                   DAMAGES
     CARNIVAL CORPORATION,
15   CARNIVAL PLC , HOLLAND                          1. NEGLIGENCE
     AMERICA LINE, INC., HOLLAND                     2. GROSS NEGLIGENCE
16   AMERICA LINE – U.S.A., INC.,                    3. NEGLIGENT INFLICTION OF
                                                        EMOTIONAL DISTRESS
17                      Defendants.                  4. INTENTIONAL INFLICTION OF
18                                                      EMOTIONAL DISTRESS

19                                                  DEMAND FOR JURY TRIAL

20
                                  COMPLAINT AND JURY DEMAND
21

22          Plaintiffs Leonard C. Lindsay and Carl E. W. Zehner bring this action on behalf of

23   themselves and the more than 1,000 passengers who sailed on the cruise aboard the MS

24   ZAANDAM, which boarded on March 7, 2020 and embarked on March 8, 2020, originating in

25   Buenos Aires, Argentina, against Defendants, HOLLAND AMERICA, LINE, INC. and

26   HOLLAND AMERICA LINE – USA, INC. (collectively, “HOLLAND"), their parent

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION                          TOUSLEY BRAIN STEPHENS PLLC
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                       1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 1                           Seattle, Washington 98101
                                                                   TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 2 of 48




 1   companies CARNIVAL CORPORATION and CARNIVAL PLC (collectively, “CARNIVAL”)

 2   and allege:

 3                                            THE PARTIES
 4          1.      Individual and representative Plaintiff Leonard C. Lindsay (“Lindsay”) is sui

 5   juris, a resident of Davidson County, Tennessee, and was a passenger on the MS ZAANDAM

 6   cruise from March 7, 2020, to disembarkation on or about April 9, 2020.

 7          2.      Individual and representative Plaintiff Carl E.W. Zehner (“Zehner”) is sui juris, a

 8   resident of Davidson County, Tennessee, and was a passenger on the MS ZAANDAM cruise

 9   from March 7, 2020, to disembarkation on or about April 5, 2020.

10          3.      Defendant CARNIVAL CORPORATION was incorporated in 1972 in Panama

11   and has its headquarters in Miami, Florida.

12          4.      Defendant CARNIVAL PLC was incorporated in 2000, in Wales, United

13   Kingdom, and has its headquarters in Miami, Florida.

14          5.      Defendant HOLLAND AMERICA LINE, INC. is incorporated in Washington,

15   and has its headquarters in Seattle, Washington.

16          6.      Defendant HOLLAND AMERICA LINE – USA, INC. is incorporated in

17   Washington, and has its headquarters in Seattle, Washington.

18          7.      Upon information and belief, at all times hereto, CARNIVAL CORPORATION,

19   CARNIVAL PLC, HOLLAND AMERICA LINE, INC. and HOLLAND AMERICA LINE –

20   USA, INC. advertised, marketed, sold, and profited (directly or indirectly) from and owned,

21   controlled, and operated the cruise ship, MS ZAANDAM.

22                          ALTER EGO/PIERCING CORPORATE VEIL
23          8.      Defendants CARNIVAL CORPORATION, CARNIVAL PLC, HOLLAND

24   AMERICA LINE, INC. and HOLLAND AMERICA LINE – USA, INC. are alter egos and/or

25   agents of each other such that the corporate form should be disregarded.

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                       TOUSLEY BRAIN STEPHENS PLLC
                                                                       1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 2                            Seattle, Washington 98101
                                                                    TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 3 of 48




 1          9.      CARNIVAL CORPORATION and CARNIVAL PLC operate as a single

 2   economic enterprise. They share a senior executive management team and identical Boards of

 3   Directors. Both Carnival Corporation and Carnival plc share a single headquarters in Miami,

 4   Florida.

 5          10.     As described by CARNIVAL CORPORATION in a filing with the Securities and

 6   Exchange Commission (“SEC”), “Carnival Corporation and Carnival plc operate a dual listed

 7   company (‘DLC’), whereby the businesses of Carnival Corporation and Carnival plc are

 8   combined through a number of contracts and through provisions in Carnival Corporation’s

 9   Articles of Incorporation and By-Laws and Carnival plc’s Articles of Association.” Plaintiffs

10   bring this lawsuit against CARNIVAL CORPORATION and CARNIVAL PLC individually, but

11   because the entities work as alter-egos and/or agents of one another, Plaintiffs refer to them

12   collectively throughout this Complaint as “CARNIVAL.”

13          11.     In a 2016 federal criminal plea agreement, CARNIVAL stated that it “currently

14   monitors and supervises environmental, safety, security, and regulatory requirements for” its

15   brands, including HOLLAND. The agreement also explained that “Carnival Corporation & plc

16   operate a total of 101 ships visiting 700 ports around the world, including most major ports in the

17   United States.”

18          12.     HOLLAND AMERICA LINE – USA, INC. is registered in Delaware as a

19   “holding company.” HOLLAND AMERICA LINE, INC. is registered in the State of

20   Washington. HOLLAND AMERICA LINE – USA, INC. and HOLLAND AMERICA LINE,

21   INC. share a corporate headquarters in Seattle, Washington and have multiple corporate

22   governors in common. They are one and the same. Accordingly, Plaintiffs refer to them

23   collectively herein as “HOLLAND.”

24          13.     CARNIVAL has ownership and control over HOLLAND, which is organized

25   under Holland America Group within CARNIVAL. CARNIVAL has claimed in filings with the

26   SEC that it wholly owns HOLLAND as a subsidiary.
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                        TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 3                             Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 4 of 48




 1           14.     As described in the same SEC filings, CARNIVAL claims a portfolio of cruise

 2   brands which it breaks into two segments: (1) the North America Segment, which includes

 3   HOLLAND, and (2) the Europe Australia and Asia Segment. CARNIVAL represents that, with

 4   these two segments, it “operate[s] over 100 cruise ships within a portfolio of leading global,

 5   regional, and national cruise brands.” CARNIVAL further provides details as to passenger

 6   capacity of each of its subsidiary brands, and each brand’s respective percentage of the total

 7   capacity of CARNIVAL. HOLLAND is one of the many subsidiary operating lines that is part

 8   of this portfolio.

 9           15.     CARNIVAL thus represents to the public that it can properly claim the revenues,

10   income, earnings, assets, carrying capacity employees and vessels operating as HOLLAND.

11   CARNIVAL has described these lines as “entities within the Carnival Corporation and Carnival

12   plc (formerly P&O Princess Cruises plc) corporate umbrella.”

13           16.     Additionally, CARNIVAL claims control over HOLLAND’s operations. For

14   instance, in a 2016 federal criminal plea agreement, CARNIVAL stated that it “currently

15   monitors and supervises environmental, safety, security, and regulatory requirements for” its

16   brands, including HOLLAND. The agreement also explained that “Carnival Corporation & plc

17   operate a total of 101 ships visiting 700 ports around the world, including most major ports in the

18   United States.”

19           17.     CARNIVAL has ownership and control over HOLLAND, and CARNIVAL

20   exerts control and domination over HOLLAND’s business and day-to-day operations. Plaintiffs

21   believe that further discovery will reveal the full extent of this control.

22           18.     CARNIVAL and HOLLAND share a Board of Directors and appear to use the

23   same assets.

24           19.     CARNIVAL exerts control and domination over HOLLAND’s business and day-

25   to-day operations.

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 4                                Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 5 of 48




 1                                             JURISDICTION

 2          20.     This Court has Admiralty subject matter jurisdiction pursuant to 28 U.S.C. § 1333

 3   as this case involves a maritime tort. The type of incident and injuries suffered by Plaintiffs and

 4   the class had the potential to impact maritime commerce as Plaintiffs and the class suffered harm

 5   and Plaintiffs and the class were and continue to be at serious risk of imminent harm as a result

 6   of exposure to COVID-19 aboard the cruise ship upon which they were paying passengers.

 7          21.     This Court also has subject matter jurisdiction pursuant to the Class Action

 8   Fairness Act, codified at 28 USC §1332(d)(2)(A) and (C), because the claims of the proposed

 9   Class Members exceed $5,000,000 and because at least one member of the Proposed Class of

10   plaintiffs is a citizen of a state different from at least one Defendant. Further, this Court has

11   jurisdiction over the individual Plaintiffs under 28 U.S.C. § 1332 because the amount in

12   controversy exceeds seventy-five thousand dollars ($75,000), as to each of the individual

13   Plaintiffs and Plaintiffs are citizens of a different state than the Defendants.

14          22.     This Court has personal jurisdiction over Defendants, who each conduct

15   substantial business in and from within this District.

16          23.     Defendant HOLLAND has its headquarters in Seattle, Washington.

17          24.     Upon information and belief, CARNIVAL, including by and through its

18   subsidiary, HOLLAND, markets cruise vacations to Washington residents and employs

19   thousands of Washington residents to work at its Washington headquarters. The Court has

20   personal jurisdiction over CARNIVAL because CARNIVAL is authorized to do business in

21   Washington, conducts substantial business in Washington and some of the actions giving rise to

22   this Complaint took place in Washington.

23          25.     The claims asserted herein arise from Defendants’ contacts with Washington.

24          26.     Additionally, the Cruise Contract purports to name the Western District at Seattle

25   as a proper venue to actions against the Defendants. Although Plaintiffs do not concede the

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                          TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 5                               Seattle, Washington 98101
                                                                       TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 6 of 48




 1   enforceability of the Cruise Contract, by naming this District as a proper venue, Defendants

 2   consented to personal jurisdiction in this District.

 3           27.     Each of the facts pleaded independently, but also all of these facts together, are

 4   sufficient to render the exercise of jurisdiction by this Court over Defendants permissible under

 5   traditional notions of fair play and substantial justice.

 6                                                  VENUE
 7           28.     Venue in the Western District of Washington is proper under 28 U.S.C. § 1391

 8   because Defendants are deemed to reside in any judicial district in which they are subject to

 9   personal jurisdiction.

10           29.     Additionally, without conceding the enforceability of the Cruise Contract, the

11   terms of which were not reasonably conveyed to Plaintiffs, Plaintiffs acknowledge the inclusion

12   in the Cruise Contract of a venue selection provision designating the United States District Court

13   for the Western District of Washington at Seattle as a proper venue for this action.

14                                      FACTUAL ALLEGATIONS
15   I.      COVID-19, Its Symptoms, and Long-Term Effects
16           30.     In December 2019, a new strain of Coronavirus known as COVID-19 or SARS-
17   CoV-2 was first reported as having been diagnosed in humans in China. The virus quickly spread
18   through China and Asia and has caused a global pandemic.

19           31.     On January 20, 2020, the United States Centers for Disease Control and

20   Prevention announced the first confirmed case in the United States. Ten days later on January 30,

21   2020, the CDC announced that it had identified the first known instance of a person-to-person

22   spread (i.e. not related to travel outside the United States).

23           32.     Also on January 30, 2020, the World health Organization declared COVID-19 a

24   global health emergency.

25           33.     When Plaintiffs filed their First Amended Complaint, there were approximately

26   2.2 million cases in the United States. Now there are over 5 million confirmed cases. In the
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                         TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 6                              Seattle, Washington 98101
                                                                      TEL. 206.682.5600  FAX 206.682.2992
              Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 7 of 48




 1   meantime many more people in the United States have died as a result of COVID-19 since the

 2   filing of the First Amended Complaint—bringing the total death toll to nearly 200,000 in the

 3   United States. The death toll worldwide is reported to be more than 760,000 people out of more

 4   than 21 million confirmed cases.

 5            34.      The full scope of the impact of this pandemic remains unknown, as reports have

 6   indicated that the numbers of cases and deaths may be significantly undercounted.1 One reason

 7   for this undercounting is due to the unavailability and inaccuracy of COVID-19 diagnostic tests

 8   in the United States, particularly during the early days of the pandemic.2 Indeed, the initial tests

 9   designed by the CDC contained critical flaws, and the process of developing a more accurate test

10   delayed widespread availability of COVID-19 tests by weeks.3

11            35.      Once testing became more widely available—though still not accessible to all
12   those in need—it was, and has remained, inaccurate. In particular, experts warn of false
13   negatives.4 For instance, one San Francisco resident that contracted COVID-19 during a massive
14   on-ship outbreak on the DIAMOND PRINCESS—which is, like the ship that is the subject of
15   this action, owned by CARNIVAL— reported taking over a dozen COVID-19 tests during a
16   month-long period. The tests returned alternating results of positive and negative.5
17            36.      The concern that negative test results could not be trusted led experts to advise
18   those exposed to COVID-19 to quarantine for 14 days, even if they tested negative for the virus.

19
     1
       Berkeley Lovelace Jr., Official U.S. coronavirus death toll is ‘a substantial undercount’ of actual tally, Yale study
20   finds, CNBC, July 1, 2020, https://www.cnbc.com/2020/07/01/official-us-coronavirus-death-toll-is-a-substantial-
     undercount-of-actual-tally-new-yale-study-finds.html (last visited August 12, 2020); Apoorva Mandavilli, Actual
21   Coronavirus Infections Vastly Undercounted, C.D.C. Data Shows, New York Times, June 27, 2020 (updated August
     6, 2020), https://www.nytimes.com/2020/06/27/health/coronavirus.
22   2
       See Olga Khazan, The 4 Key Reasons the U.S. Is So Behind on Coronavirus Testing, The Atlantic, March 13, 2020,
     https://www.theatlantic.com/health/archive/2020/03/why-coronavirus-testing-us-so-delayed/607954/ (last visited
23   August 12, 2020).
     3
       Caroline Chen, Marshall Allen, Lexi Churchill, and Isaac Arnsdorf, Key Missteps at the CDC Have Set Back Its
24   Ability to Detect the Potential Spread of Coronavirus, ProPublica, February 28, 2020,
     4
       Lisa M. Krieger, Coronavirus false tests results: With a push to screen come questions of accuracy, The Mercury
25   News, March 19, 2020, https://www.mercurynews.com/2020/03/19/coronavirus-false-test-results-with-the-push-to-
     screen-come-questions-of-accuracy/ (last visited August 12, 2020).
26   5
       Id.

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                    1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 7                                         Seattle, Washington 98101
                                                                                 TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 8 of 48




 1   Indeed, as described in more detail below, Defendants and the federal government required

 2   Plaintiffs in this case to participate in a two-week quarantine on military bases, and advised that

 3   they should do so regardless of a negative test.6

 4           37.      Despite the likely drastic undercounting of case and death statistics, the numbers

 5   make abundantly clear that COVID-19 spreads swiftly, and poses grave risks to individuals

 6   exposed to it.

 7           38.      The means by which the virus spreads are varied, and not yet fully known. Studies

 8   tend to show that the virus can be transmitted through person-to-person contact,7 but also

 9   through air flow, and on surfaces.8 In particular, recent studies have indicated that spaces

10   without poor or limited ventilation can cause greater accumulation of the airborne virus because
11   of the presence of aerosolized droplets that can cause transmission.9
12           39.      Likewise, the length of time that the virus can survive on surfaces remains
13   unclear. But at least one study indicates that items with repeated and/or prolonged contact—such
14   as a phone or television remote control—can carry the virus. The same study also showed the
15   virus present on surfaces, such as floors and window sills, that were untouched by any patient,
16   but which were in the stream of air flow in the patient’s room.10 Another study suggests that
17   transmission is possible through shared elevator buttons.11
     6
18     Id.
     7
       Centers for Disease Control, How COVID-19 Spreads, Updated June 16, 2020,
19   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last visited August 12,
     2020).
     8
       Id.; see also Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus Retrieved From Hospital Air, August
20   11, 2020, https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html (last visited August 12,
     2020); Joshua L. Santarpia, et al., Aerosol and surface contamination of SARS-CoV-2 observed in quarantine and
21   isolation care, Nature Research Scientific Reports (2020) 10:127732, https://www.nature.com/articles/s41598-020-
     69286-3.
22   9
       Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus Retrieved From Hospital Air, August 11, 2020,
     https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html (last visited August 12, 2020)
23   10
        Joshua L. Santarpia, et al., Aerosol and surface contamination of SARS-CoV-2 observed in quarantine and
     isolation care, Nature Research Scientific Reports (2020) 10:127732, https://www.nature.com/articles/s41598-020-
24   69286-3.
     11
        Aylin Woodward, As asymptomatic coronavirus carrier infected an apartment neighbor without sharing the same
25   space. A study blames the building’s elevator buttons., Business Insider, July 5, 2020,
     https://www.businessinsider.com/coronavirus-jumped-between-people-via-elevator-surfaces-study-2020-7 (last
26   visited August 12, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 8                                     Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 9 of 48




 1           40.      The virus has an incubation period believed to be approximately 14 days,12 but

 2   many of the ailments associated with COVID-19 persist for weeks and, in some instances,

 3   months.13

 4           41.      The full extent and longevity of the virus’s effects on the human body also remain

 5   unclear and—because of the virus’s novelty—largely unstudied. The research that has been

 6   conducted suggests that exposure to and contraction of COVID-19 leads to a wide range of

 7   medical outcomes, from a mild cough and/or sore throat to sustained cardiac, kidney, liver,

 8   neurological, respiratory, and circulatory damage.14 And, as shown by the statistics reported

 9   above, many patients die as a result of contracting the virus.

10           42.      There is a growing body of research of unseen injuries and long-term harms that

11   face people who showed no symptoms upon having the virus. For example, one recent report

12   suggests that “the evidence has strengthened that cardiac damage can happen even among people

13   who have never displayed symptoms of coronavirus infection.”15

14           43.      COVID-19 is sometimes associated with symptoms such as: fever, cough,
15   shortness of breath, body and muscle aches, and loss of taste and smell. The virus manifests
16   differently, however, in different patients, striking some with brutal swiftness and others with
17   more mild symptoms. Some people who contract the virus have a fever; others do not. Some
18   suffer from extreme fatigue; others do not.16 Some report having a sore throat; others do not.

19
     12
        Centers for Disease Control, Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
20   Disease (COVID-19), Updated June 30, 2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
     management-patients.html (last visited August 12, 2020).
21   13
        Mark W. Tenforde, et al., Symptom Duration and Risk Factors for Delayed Return to Usual Health Among
     Outpatients with COVID-19 in a Multistate Health Care Systems Network –United States, March-June 2020,
22   Morbidity and Mortality Weekly Report, July 31, 2020, https://www.cdc.gov/mmwr/volumes/69/wr/mm6930e1.htm
     (last visited August 12, 2020).
23   14
        Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times, August 5, 2020,
     https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-symptoms.html (last visited August 12, 2020).
24   15
        https://www.scientificamerican.com/article/covid-19-can-wreck-your-heart-even-if-you-havent-had-any-
     symptoms/ (Aug. 31, 2020)
25   16
        Centers for Disease Control, Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
     Disease (COVID-19), Updated June 30, 2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
26   management-patients.html (last visited August 12, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 9                                     Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 10 of 48




 1   Some COVID patients never display any of these “typical” symptoms and instead experience

 2   COVID-19 as more of a stomach virus, experiencing diarrhea and/or vomiting. Others never

 3   experience gastro-intestinal distress. Still, some people test positive for the virus while appearing

 4   to be entirely asymptomatic, with no symptoms whatsoever,17 or only later develop effects from

 5   the virus.18

 6           44.      In addition to—and sometimes separate from—the symptoms described above,

 7   the virus can also wreak havoc on patients’ organs. COVID-19 can cause heart19 and liver

 8   failure, kidney damage, neurological deficits, and blood clots that can lead to severe and/or

 9   multiple strokes and limb amputation.20

10           45.      Research thus far has shown that patients who are believed to have “recovered”
11   from COVID-19 continue to suffer life-altering and potentially life-threatening health
12   problems.21 For instance, one study found that at approximately 71 days after a positive
13   COVID-19 test, irrespective of the severity of the patient’s symptoms, the time of the original
14   diagnosis, and any pre-existing conditions, 60% of patients evaluated showed signs of “ongoing
15   myocardial inflammation.”22 The same study discovered that 78% of patients demonstrated
16   “cardiac involvement”—that is, these patients had abnormal cardiac readings associated with bad
17   outcomes for cardiomyopathies.23
18

19   17
        Id.
     18
        Carolyn Barber, COVID-19 Can Wreck Your Heart, Even if You Haven’t Had Any Symptoms, Scientific
20   American, August 31, 2020, https://www.scientificamerican.com/article/covid-19-can-wreck-your-heart-even-if-
     you-havent-had-any-symptoms/ (last visited Sept. 2, 2020).
21   19
        Id.,
     20
        Lenny Bernstein, Carolyn Y. Johnson, Sarah Kaplan and Laurie McGinley. Coronavirus destroys lungs. But
22   doctors are finding its damage in kidneys, hearts, and elsewhere. The Washington Post. April 15, 2020.
     https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-are-finding-its-damage-in-kidneys-
23   hearts-and-elsewhere/2020/04/14/7ff71ee0-7db1-11ea-a3ee-13e1ae0a3571_story.html (last visited April 29, 2020).
     21
        See, e.g., Diana Lindner, et al., Association of Cardiac Infection With SARS-CoV-2 in Confirmed COVID-19
24   Autoposy Cases, JAMA Cardiology, July 27, 20202,
     https://jamanetwork.com/journals/jamacardiology/fullarticle/2768914 (finding “virus progeny” in the heart of
25   autopsied COVID-19 patients).
     22
        Id.
26   23
        Id.

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 10                                    Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 11 of 48




 1           46.     Additionally, some patients who initially experience only mild symptoms (or no

 2   symptoms) later suffer catastrophic damage, such as stroke,24 severe blood clots,25 and/or

 3   cardiac inflammation like that described above.

 4           47.     And some people contract and carry the virus without manifesting or experiencing

 5   any initial symptoms. Due to the newness of the virus, research into its full range of effects on

 6   “asymptomatic” patients remains limited. Studies have not yet concluded with any certainty that

 7   these patients do not, in fact, suffer physical repercussions as a result of their having been

 8   exposed to and carried the virus. However, some medical experts and researchers have reported

 9   that these “asymptomatic” patients may in fact suffer long-term and/or later-manifesting harms.26

10           48.     Such occurrences were described by Dr. Jon Drezner, Director of the University
11   of Washington Medicine Center for Sports Cardiology in Seattle, team physician for the Seattle
12   Seahawks, Seattle Reign, and University of Washington Huskies, and advisor to the NCAA on
13   cardiac issues, on an August 11, 2020 CNN broadcast.27 Drezner explained that “early on in the
14   pandemic we learned that COVID-19 can affect the heart. And about one in four hospitalized
15   have heart injury and raised a lot of questions and concerns about patients who weren’t in the
16   hospital.” He continued by posing the question: “Would patients who have mild symptoms or no
17   symptoms have heart injury?” and further explained that, “More recently we’ve been learning
18   that some college and professional athletes are inflicted with myocarditis (inflammation of the

19   heart which can trigger arrhythmia or cardiac arrest) from COVID-19.”28

20

21   24
        Ariana Eunjung Cha, Young and middle-aged people, barely sick with covid-19 are dying of strokes, The
     Washington Post, April 25, 2020, https://www.washingtonpost.com/health/2020/04/24/strokes-coronavirus-young-
22   patients/ (last visited August 12, 2020).
     25
        Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times, August 5, 2020,
23   https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-symptoms.html (last visited August 12, 2020).
     26
        Carolyn Barber, COVID-19 Can Wreck Your Heart, Even if You Haven’t Had Any Symptoms, Scientific
24   American, August 31, 2020, https://www.scientificamerican.com/article/covid-19-can-wreck-your-heart-even-if-
     you-havent-had-any-symptoms/ (last visited Sept. 2, 2020).
25   27
        Interview on CNN Anderson Cooper 360 August 11, 2020, transcript available at:
     http://transcripts.cnn.com/TRANSCRIPTS/2008/11/cnr.10.html
26   28
        Id.

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                               TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 11                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 12 of 48




 1           49.      Dr. Drezner confirmed that this potentially long-term damage can afflict someone

 2   who was asymptomatic or who experienced only a mild case of COVID-19 that did not require

 3   hospitalization. He said: “We are learning that some athletes who really had no symptoms and

 4   go through subsequent testing are being diagnosed with myocarditis[,]” which is, in his words:

 5   “inflammation of the heart muscle and it can lead to scar tissue in the heart. And that scar tissue

 6   can be a focus for arrhythmia or even sudden cardiac arrest.”29

 7           50.      Likewise, a study that considers, among other things, the lingering impact of the

 8   virus on those with mild symptoms is currently underway at the University of California, San

 9   Francisco. Among the study’s findings, is that children exposed to “adult relatives with flu-like

10   symptoms” developed signs of Kawasaki disease, including lesions on their feet and hands,

11   weeks or months after that exposure.30

12           51.      Together, the multiple presentations of the virus, range of severity of symptoms—
13   from asymptomatic to severe—the unavailability and inaccuracy of testing, along with the
14   limited research about COVID-19 make it plausible that a person directly exposed to the virus,
15   particularly for prolonged periods of time, like the passengers on the M/V GRAND PRINCESS,
16   will suffer long-lasting, and potentially life-altering or fatal health effects.
17           52.      As a result and a proximate cause of Defendants HOLLAND and CARNIVAL
18   exposing Plaintiffs to COVID-19 aboard the M/V GRAND PRINCESS, as described in more

19   detail below, and because of the nature of the virus and its long-term health effects, Plaintiffs

20   will require medical monitoring and diagnostic examinations into the future. This monitoring is

21   required to diagnose, prevent, and/or treat current or future injury related to Plaintiffs’ and Class

22   members’ exposure to, contraction of, illness and disease related to, asymptomatic contraction

23

24   29
       Id.
     30
       Peter Fimrite, Long after the illness is gone, damage from coronavirus may remain, San Francisco Chronicle, May
25   31, 2020, https://www.sfchronicle.com/health/article/Long-after-the-illness-is-gone-the-damage-from-
     15305842.php?utm_campaign=CMS%20Sharing%20Tools%20(Premium)&utm_source=share-by-
26   email&utm_medium=email (last visited August 13, 2020)

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 12                                     Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 13 of 48




 1   of, and potential contraction of COVID-19, in light of the evolving scientific understanding of

 2   the full risk and scope of health outcomes related to and/or resulting from the virus.

 3   II.     Carnival and Holland Knew or Should Have Known the Risks of Viral Contagion
             Aboard Their Cruise Ships
 4
             53.      In early February 2020, experts in the European Union, led by epidemiologist Dr.
 5
     Christou Hadjichristodoulou, released specific guidelines for the cruise industry that included an
 6
     outline of the risk of COVID-19 outbreaks aboard cruise ships and recommended response
 7
     protocols.31 Specifically, the guidelines directed that, in the event of a COVID-19 case, “close
 8
     contacts ” of the case individuals believed to have COVID-19 should be quarantined in their
 9
     cabin or on shore, and “casual contacts” should be disembarked from the ship.32
10
             54.      Defendants CARNIVAL and HOLLAND represent to their customers and the
11
     general public that they have a commitment to “the health, safety, and security” of their
12
     passengers and promote their business as one that “always strives to be free of injuries, illness
13
     and loss.”33 They further assert that they “[s]upport a proactive framework of risk mitigation in
14
     the areas of HESS [Health, Environment, Safety, Security] aimed at preventing, monitoring and
15
     responding to threats.”34
16
             55.      However, in or before early February 2020, Defendants became aware of an
17
     outbreak of COVID-19 aboard the cruise ship the DIAMOND PRINCESS, which is owned
18
     and/or operated by CARNIVAL, and its subsidiary Princess Cruise Lines, LTD (“Princess”).
19
     31
        Interim Advice for Preparedness and Response to Cases of Acute Respiratory Disease at Points of Entry in the
20   European Union (EU) / EEA Member States (MS): Advice for ship operators for preparedness and response to the
     outbreak of 2019-nCoV acute respiratory disease, Feb. 3, 2020, https://www.gac.com/491364/siteassets/about-
21   gac/coronavirus/eu-interim-advice_2019-ncov_maritime_4_2_2020_f.pdf (last visited April 6, 2020); see also Matt
     Apuzzo, Motoko Rich and David Yaffe-Bellany, Failures on Diamond PrincessShadow Another Cruise Ship
22   Outbreak, The New York Times, March 8, 2020, https://www.nytimes.com/2020/03/08/world/asia/coronavirus-
     cruise-ship.html (last visited April 6, 2020).
23   32
        Healthy GateWays, Algorithm for decision making in response to an event of a suspect case of COVID-19,
     https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html (last visited April 6, 2020).
24   33
        Carnival Health, Environment, Safety, Security & Sustainability Policy & Governance, Carnival Health,
     Environment, Safety, Security & Sustainability Policy & Governance, https://www.carnivalcorp.com/leading-
25   responsibly/health-environment-safety-security-sustainability-policy-governance/ (last visited Sept. 7, 2020).
     34
        Carnival Corporation & PLC Health, Environmental, Safety, Security, and Sustainability Corporate Policy,
26   https://www.carnivalcorp.com/static-files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited Sept. 7, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 13                                    Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 14 of 48




 1   Princess shares the same Chief Medical Officer with HOLLAND, Dr. Grant Tarling, M.D.,

 2   M.P.H.35

 3           56.      Dr. Tarling served as a point person and liaison with the public on behalf of

 4   CARNIVAL and Princess during and after the COVID-19 outbreak on the DIAMOND

 5   PRINCESS.36

 6           57.      The outbreak onboard the DIAMOND PRINCESS originated while the vessel

 7   was docked in Yokohama, Japan. Ten cases were originally diagnosed, and that number rapidly

 8   escalated to over 700 cases—over one-fifth of the passengers and crew members onboard the

 9   ship at the time. Investigative reporting about the DIAMOND PRINCESS revealed that well

10   after CARNIVAL and Princess became aware of the first case aboard the ship, they worked to

11   “keep the fun going” by “encouraging [guests] to mingle.”37

12           58.      To date, at least 14 of the DIAMOND PRINCESS’s passengers have died as a
13   result of COVID-19.38 At least two of these fatalities occurred before February 19, 2020.39
14           59.      On February 13, 2020, Dr. Grant Tarling posted a “Diamond Princess Update” on
15   Facebook, explaining that six days after learning that a man aboard the ship was diagnosed with
16   COVID-19, “all guests and crew were evaluated for symptoms of the illness and the first batch
17   of several hundred laboratory samples were taken from individuals with symptoms or suspected
18   to have been exposed to the virus.”40 Thus, Defendants were not only aware of the potential for

19   35
        Grant Tarling, M.D. & M.P.H., Holland America, https://www.hollandamerica.com/en_US/news/grant-tarling-
     biography.html (last visited Sept. 7, 2020).
20   36
        See, e.g., Diamond Princess Update: Dr. Grant Tarling, February 13, 2020,
     https://www.facebook.com/PrincessCruises/videos/203765767439746/ (last visited August 14, 2020); Dr. Grant
21   Tarling Medical Update with Enhanced Screening and Preventive Health Measures, February 29, 2020,
     https://www.youtube.com/watch?v=kSOuXwmh9Lo (last visited August 14, 2020).
22   37
        Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives Knew They Had a Virus Problem,
     But Kept the Party Going, Bloomberg, April 16, 2020, https://www.bloomberg.com/features/2020-carnival-cruise-
23   coronavirus/ (last visited April 20, 2020).
     38
        Lauren Smiley, 27 Days in Tokyo Bay: What Happened on the Diamond Princess, Wired, May 13, 2020,
24   https://www.wired.com/story/diamond-princess-coronavirus-covid-19-tokyo-bay/.
     39
        See The New York Times, Japan Reports 2 Deaths Among Cruise Ship Passengers, Feb. 19, 2020,
25   https://www.nytimes.com/2020/02/19/world/asia/china-coronavirus.html (last visited April 6, 2020).
     40
        Diamond Princess Update: Dr. Grant Tarling, February 13, 2020,
26   https://www.facebook.com/PrincessCruises/videos/203765767439746/ (last visited August 14, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                               TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 14                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 15 of 48




 1   outbreak, but also of steps that should be taken immediately after learning of a positive case

 2   onboard.41

 3           60.      Additionally, Dr. Tarling explained that Japanese health authorities “expected”

 4   there would be additional cases onboard the ship due to the exposure passengers and crew

 5   members experienced due to contact with the diagnosed individual and his close contacts.42

 6   Obviously, Defendants knew that even just one positive COVID-19 case onboard one of their

 7   cruise ships could expose and infect dozens or more other passengers, leading to an outbreak.

 8           61.      What’s more, Dr. Tarling’s Facebook post identified the symptoms the medical

 9   staff onboard the ship were witnessing from those with COVID-19.43 Thus, CARNIVAL and

10   HOLLAND, through Dr. Tarling, were well aware of what to look for in high risk situations, and
11   knew how to advise passengers. But, as Plaintiffs here would discover, CARNIVAL did not
12   apply its lessons from the DIAMOND PRINCESS to subsequent cruises, and neither did
13   HOLLAND.
14           62.      In a February 18, 2020, update issued in response to the crisis aboard the
15   DIAMOND PRINCESS, the CDC stated that “the rate of new reports of positives [now] on
16   board, especially among those without symptoms, highlights the high burden of infection on the
17   ship and potential for ongoing risk.”44
18           63.      Upon information and belief, in or about February 2020, CARNIVAL also

19   operated a voyage on the RUBY PRINCESS, from New Zealand to Australia. News reports

20   suggest that in mid-to-late February, Defendants became aware of COVID-19 cases onboard the

21   RUBY PRINCESS. Despite this information, CARNIVAL operated a second voyage on the

22   RUBY PRINCESS, immediately following the New Zealand-to-Australia voyage. Since the

23   vessel docked in Australia on March 19, 2020, over 600 passengers who were on the RUBY

24   41
        Id.
     42
        Id.
25   43
        Id.
     44
        See Centers for Disease Control and Prevention, Update on the Diamond Princess Cruise Ship in Japan, Feb. 18,
26   2020, https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html (last visited April 6, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 15                                     Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 16 of 48




 1   PRINCESS have tested positive for the virus and 10 have died. Australian authorities have

 2   announced a criminal investigation into the matter.

 3           64.      CARNIVAL also operated two round-trip cruises from San Francisco aboard the

 4   Grand Princess in February. The first ran between February 11, 2020 and February 21, 2020.

 5   The second departed on February 21, 2020 and, following days of being forced to circle off the

 6   coast of San Francisco, was finally allowed to dock in the port of Oakland on March 9, 2020.

 7   These trips spurred the Governor of California to declare a state of emergency, and are linked to

 8   multiple deaths in San Francisco and other areas of California. Defendants knew as early as

 9   February 19, 2020—and possibly earlier—that passengers aboard the M/V GRAND PRINCESS

10   were suffering from symptoms associated with COVID-19.

11           65.      The MS ZAANDAM left port on March 8, 2020 with Plaintiffs aboard.

12           66.      As of April 2020, cruises run by CARNIVAL had been identified as responsible

13   for more than 1,500 positive COVID-19 infections, and almost 40 deaths.45 That number is

14   surely higher now.
15   III.    What Makes Cruise Ships Different From Other Businesses
16           67.      In some material respects, in the context of COVID-19 claims, common carriers
17   like cruise ships undertaking custodial, long-haul, open-water voyages present heightened risks
18   to passengers that differ from other land-based businesses. With these heightened risks, as

19   factual and legal matters, come additional attendant obligations on the owners and operators of

20   cruise ships.

21           68.      As Defendants knew, cruise ships are particularly susceptible to rapid viral

22   contagion because—unlike other businesses, such as restaurants, retail shops, and other

23   consumer-facing businesses—after embarkation, passengers are effectively trapped onboard.

24

25   45
       Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives Knew They Had a Virus Problem,
     But Kept the Party Going, Bloomberg, April 16, 2020, https://www.bloomberg.com/features/2020-carnival-cruise-
26   coronavirus/ (last visited Sept. 2, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                               TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 16                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 17 of 48




 1   HOLLAND and CARNIVAL had a custodial role over their passengers, who had no option for

 2   safe and fast exit while the vessel remained at sea.

 3           69.      Cruise ships like M/V GRAND PRINCESS have a high population density, and

 4   the population is characterized by “relatively homogenous mixing”—meaning, there are a lot of

 5   people onboard, and they are all interacting with one another.46

 6           70.      CARNIVAL and HOLLAND were and are well-aware of the fact that their crew

 7   members interact closely with passengers and often travel on multiple trips back-to-back, putting

 8   crew members into close contact with thousands of passengers in short periods of time. What’s

 9   more, these crew members and the ship’s passengers share a number of confined, public

10   spaces—such as elevators and public restrooms—and interact with a myriad of shared, and

11   frequently-touched surfaces, including but certainly not limited to the utensils used to serve food

12   on buffet lines, elevator buttons, hand railings, chairs, cards and other game pieces, and door

13   handles. The frequency with which individuals touch these surfaces along with the sheer number

14   of people who come into contact with them in a limited period of time make cruise ships

15   uniquely dangerous for the spread of viruses, including COVID-19.

16           71.      CARNIVAL and HOLLAND also understood, based on their years of specific

17   experience operating cruise ships, the limited air flow and low ventilation in the interior of cruise

18   ships, and they knew that these conditions make airborne viruses all the more hazardous on

19   board a ship, particularly where passengers are exposed for a lengthy period of time during a

20   long-haul, open-water voyage.

21           72.      The combination of the aforementioned factors, among other factors, make cruise

22   ships distinctly susceptible to rapidly and pervasively spreading pathogens in ways that differ

23   from most other businesses, which was well-known to Defendants.

24

25   46
       J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise ship: estimating the epidemic
     potential and effectiveness of public health countermeasures, Journal of Travel Medicine, Published February 28,
26   2020, https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 17                                      Seattle, Washington 98101
                                                                               TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 18 of 48




 1            73.      Years before the COVID-19 outbreaks aboard the DIAMOND PRINCESS,

 2   RUBY PRINCESS, and M/S ZAANDAM, CARNIVAL and HOLLAND’S own Group Senior

 3   Vice President and Chief Medical Officer Grant Tarling, M.D., M.P.H. co-authored an article

 4   that acknowledged that cruise ships “represent a potential source for introduction of novel or

 5   antigenically drifted influenza virus strains to the United States” and that cruise ship

 6   characteristics, such as “close quarters and prolonged contact among travelers on ships and

 7   during land-based tours before embarkation, increase the risk of communicable disease

 8   transmission.”47

 9            74.      A study published on February 28, 2020, echoed Dr. Tarling’s findings, and

10   highlights the unique conditions of cruise ships that “amplified” the spread of COVID-19 among

11   those onboard the DIAMOND PRINCESS.48 The study also revealed that extended periods of

12   time on the ship without quarantine increased the spread of the virus.
13            75.      HOLLAND and CARNIVAL were aware of passengers’ reasonable reliance on
14   them, and held themselves out as being committed to ensuring passengers’ safety and well-being.
15   CARNIVAL’S Health, Environment, Safety and Security Policy describes, in CARNIVAL’s
16   words, its “commitments to: Protecting the health, safety and security of our passengers, guests,
17   employees and all others working on our behalf, thereby promoting an organization that always
18   strives to be free of injuries, illness and loss. … [and] assigning health, environment, safety,

19   security (HESS) and sustainability matters the same priority as other critical business matters.”49

20   Notably, this website specifically identifies HOLLAND as a part of CARNIVAL

21

22   47
        Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et al., Laboratory-based respiratory
     virus surveillance pilot project on select cruise ships in Alaska, 2013-2015, Journal of Travel Medicine 2017, 1-6, at
23   2 (2017).
     48
        J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise ship: estimating the epidemic
24   potential and effectiveness of public health countermeasures, Journal of Travel Medicine, Published February 28,
     2020, https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12, 2020).
25   49
        Carnival Corporation & PLC, Health, Environment, Safety, Security & Sustainability Policy & Governance,
     https://www.carnivalplc.com/leading-responsibly/health-environment-safety-security-sustainability-policy-
26   governance (last visited August 14, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                    1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 18                                        Seattle, Washington 98101
                                                                                 TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 19 of 48




 1   CORPORATION and CARNIVAL PLC, representing that the policy applies to the subsidiary as

 2   well as the parent.

 3           76.      In furtherance of these commitments, CARNIVAL’s HESS Corporate Policy

 4   states that, among other things, the company will “[s]upport a proactive framework of risk

 5   mitigation in the areas of HESS aimed at preventing, monitoring, and responding to threats.”50 It

 6   also states that CARNIVAL will “Promptly report and properly investigate all HESS incidents

 7   and take appropriate action to prevent recurrence.”51

 8           77.      HOLLAND asserts that it has an “uncompromising commitment to safety,” and

 9   touts the availability of 24-hours on-call medical staff.52 Its website states that its “highest

10   priorities are compliance, environmental protection and the health, safety and well-being of our
11   guests, crew and the communities we visit.”53 HOLLAND explains that its “sanitation protocols
12   have always been at the forefront of the cruise industry with comprehensive cleaning of public
13   areas and staterooms with Oxivir, a solution used by many hospitals for cleaning and killing
14   germs. Hand sanitizer also has been readily available, and staff have encouraged its use.”54
15           78.      Given these assurances and representations, HOLLAND and CARNIVAL
16   undertook a duty to abide by that commitment and to protect passengers from reasonably-
17   avoidable hazards, such as exposing passengers for a prolonged period of time on a ship known
18   to be infested with a potentially-lethal virus.

19   IV.     Plaintiffs’ Experiences Onboard the MS ZAANDAM
20           79.      The night before Plaintiffs boarded the MS ZAANDAM in Buenos Aires, they

21   received an email from HOLLAND touting the companies’ “deep partnerships with global health

22   experts” and the “enhanced screening, prevention and control procedures” HOLLAND said it

23
     50
        Id. (emphasis added).
24   51
        Id.
     52
        Holland America Line, 2020 What You Need to Know Before You Go,
25   https://www.hollandamerica.com/en_US/faq/know-before-you-go.html
     53
        https://www.hollandamerica.com/en_US/news/coronavirus-travel-advisory/traveling-and-staying-healthy.html
26   54
        https://www.hollandamerica.com/en_US/news/coronavirus-travel-advisory/traveling-and-staying-healthy.html

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                               TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 19                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 20 of 48




 1   was instituting on its ships. This email also gave Plaintiffs the option of cancelling their trip—

 2   though provided no option to fund their return to the United States—in exchange for a future

 3   cruise credit. HOLLAND assured Plaintiffs that it was taking health precautions “seriously.” In

 4   another email sent by HOLLAND to Plaintiffs on March 3, 2020, HOLLAND informed

 5   Plaintiffs that all guests boarding the MS ZAANDAM would be “subject to pre-boarding health

 6   reporting and enhanced screening at check-in.”

 7          80.     On March 7, 2020, Plaintiffs and the Class boarded onto the MS ZAANDAM in

 8   Buenos Aires, Argentina. The MS ZAANDAM’s passengers had traveled from all over the

 9   world to meet the ship in Buenos Aires. Upon information and belief, some of these passengers

10   traveled from regions of the world—like Europe—that, by or before March 7, 20202, were

11   experiencing high rates of coronavirus infection. These high rates were well-documented in

12   international press.

13          81.     Plaintiffs’ experience boarding the MS ZAANDAM did not comport with the

14   assurances they had received from HOLLAND. When Plaintiffs boarded the MS ZAANDAM,

15   they were not subject to any additional preventative measures. For instance, Defendants did not

16   require Plaintiffs to take their temperature, and did not provide any mechanism that would allow

17   Plaintiffs to do so. Additionally, Defendants did not implement social distancing among the

18   passengers, or implement other reasonable precautions at this stage of the cruise. Upon

19   information and belief, Defendants did not take any measures different from their typical

20   preparations for a voyage, and made no COVID-19-specific efforts to prevent or contain

21   contagion at the time of initial embarkation.

22          82.     The ship departed on Buenos Aires on March 8, 2020. The first leg of the trip was

23   set to end in San Antonio, Chile, on March 21, 2020. The ship’s schedule called for a second leg

24   of the voyage, from San Antonio to Ft. Lauderdale, Florida, which was planned to conclude on

25   April 7, 2020. Plaintiffs were scheduled to go on both legs of the cruise.

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                         TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 20                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 21 of 48




 1           83.      On March 11, 2020, the World Health Organization declared coronavirus a global

 2   pandemic.

 3           84.      The MS ZAANDAM made three ports of call, including one in Punta Arenas,

 4   Chile, where passengers disembarked the ship to participate in tours and site visits, and then

 5   returned to the ship. In Punta Arenas—but at no other ports of call—passengers were required to

 6   have their temperatures checked before going on land. However, Defendants did not conduct any

 7   additional screenings when Plaintiffs and other members of the class came back aboard.

 8           85.      After leaving Punta Arenas, the ship then made its way toward its next stop—

 9   Ushuaia, Argentina. Before it arrived, however, Argentina announced it was closing its borders

10   to cruise traffic.

11           86.      On March 13, 2020, while the MS ZAANDAM was still at sea, HOLLAND

12   announced that, due to the pandemic, it was suspending its cruise operations for 30 days.

13           87.      On or about March 14, 2020, Argentina denied the MS ZAANDAM entry to its

14   ports and the vessel made its way back toward Chile, hoping to unload passengers at its prior

15   stop in Punta Arenas.

16           88.      On March 15, 2020, passengers learned that Defendants had canceled the

17   remaining itinerary for the MS ZAANDAM. Passengers received a letter from HOLLAND

18   apologizing for the trip’s “abrupt end.”55

19           89.      On information and belief, the decision to cancel the remainder of the voyage

20   came in response to the pandemic and an announcement from South American ports that they

21   would not accept cruise ship traffic. On or about that same day, Chile also denied the MS

22   ZAANDAM entry to its ports. Passengers—including Plaintiffs—were not informed of when or

23   where the ship would dock, or when they would be allowed to disembark.

24
     55
        Aine Cain, Inside the deadly voyage of 2 Holland America cruises stricken with coronavirus and stranded at sea
25   for weeks with hundreds of sick passengers, Business Insider, April 4, 2020,
     https://www.businessinsider.com/holland-america-zaandam-rotterdam-coronavirus-stricken-ships-2020-4 (last
26   visited June 9, 2020)

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 21                                      Seattle, Washington 98101
                                                                               TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 22 of 48




 1           90.      In the days following HOLLAND’s notice to passengers about the itinerary

 2   cancellation, the MS ZAANDAM continued its voyage, but with no set destination. During this

 3   time, Defendants became aware that multiple crew members and passengers were exhibiting

 4   symptoms of COVID-19. Upon information and belief, this information would have triggered

 5   mandatory reporting under 42 CFR 71.1 et seq. and constitutes a “hazardous condition” per 33

 6   CFR § 160.216.56 Nevertheless, passengers continued to gather in large crowds, attend cruise

 7   ship events, and share meals together, at the encouragement of Defendants. In fact, Defendants

 8   instituted additional group activities, like trivia nights and dance parties, to entertain passengers

 9   while they were stuck at sea.

10           91.      It was not until approximately one week after the ship was denied entry to South

11   American ports that Defendants took any steps to address potential COVID-19 exposure to

12   passengers and crew members. Beginning on or around March 22, 2020, guests were asked to

13   isolate themselves in their staterooms. Their meals were delivered to them by crew members,

14   who also handled their laundry services. Prior to that date, Defendants provided passengers on

15   the ship, including Plaintiffs, with no fore-warning that passengers and crew members were

16   experiencing flu-like symptoms, although Defendants were aware of the growing population of

17   ill passengers for many days.

18           92.      On information and belief, by or around March 24, 2020, approximately 30

19   passengers and 47 crew members had reported to the MS ZAANDAM’s infirmary due to

20   respiratory and flu-like symptoms. Within a few days, at least 20 more passengers would report

21   feeling ill and experiencing symptoms associated with COVID-19.

22           93.      Defendants sent the MS ROTTERDAM to meet the MS ZAANDAM off the coast

23   of Panama in order to deliver COVID-19 tests, ventilators, and other supplies to the vessel.

24   56
       Section 160.216 requires that “[w]henever there is a hazardous condition … on board a vessel or caused by a
     vessel or its operation, the owner, agent, master, operator, or person in charge must immediately notify the nearest
25   Coast Guard Sector Office . . . .” A“[h]azardous condition means any condition that may adversely affect the safety
     of any vessel … or the environmental quality of any port, harbor, or navigable waterway of the United States. It
26   may, but need not, involve … injury or illness of a person aboard … .” 33 CFR § 160.202 (emphasis added).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                   TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 22                                       Seattle, Washington 98101
                                                                                TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 23 of 48




 1   Shortly after the MS ROTTERDAM departed to meet the MS ZAANDAM, however,

 2   Defendants instructed that the MS ROTTERDAM would, in fact, take on passengers from the

 3   MS ZAANDAM.

 4          94.     On March 26, 2020, audio of the captain of the MS ROTTERDAM leaked in

 5   which he announced to crew members aboard the MS ROTTERDAM that four “older”

 6   passengers aboard the MS ZAANDAM had died onboard, on or around the 26th. The next day,

 7   March 27, 2020, the crew of the MS ZAANDAM announced the deaths on the public address

 8   system. HOLLAND has since confirmed that two of these deaths were related to COVID-19. It

 9   has not provided details about the other two.

10          95.     On or about March 27, 2020, while still onboard the MS ZAANDAM, Plaintiff

11   Zehner began experiencing symptoms resembling COVID-19. Eventually, Zehner received a

12   COVID-19 test, and the results showed that he was positive for the virus. At that point, Zehner

13   was re-located to another area of the ship.

14          96.     Also on March 27, 2020—as a result of the vast number of sick passengers and

15   crew members—the MS ZAANDAM was denied transit through the Panama Canal.

16          97.     On or around the same day, asymptomatic MS ZAANDAM passengers and some

17   staff were transferred to the MS ROTTERDAM. Passengers onboard the MS ZAANDAM who

18   had become ill or were experiencing COVID-19 symptoms, along with their “close contacts”

19   remained onboard the MS ZAANDAM. Plaintiffs Zehner and Lindsay remained on the MS

20   ZAANDAM.

21          98.     On or about March 28, 2020 or March 29, 2020, Panama agreed to allow the MS

22   ZAANDAM to transit through the canal en route to Florida.

23          99.     Following extended public debate about whether the state of Florida would accept

24   the vessel, on or about April 1, 2020, the MS ZAANDAM arrived at port in Port Everglades,

25   Florida. The following day, some passengers and crew members were allowed to disembark, but

26   most remained on their respective ships. Approximately 107 passengers on either the MS
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                       TOUSLEY BRAIN STEPHENS PLLC
                                                                       1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 23                           Seattle, Washington 98101
                                                                    TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 24 of 48




 1   ZAANDAM or the MS ROTTERDAM, and 143 crew members on the MS ZAANDAM had

 2   experienced COVID-19-related symptoms.

 3           100.   The following day, April 3, 2020, most of the remaining passengers onboard the

 4   MS ZAANDAM and the MS ROTTERDAM disembarked.

 5           101.   After passengers disembarked, they were taken, when possible, to hospitals or

 6   provided with means of traveling to their homes, where they then remained in self-quarantine.

 7           102.   Plaintiff Lindsay sought to get tested for COVID-19 but cruise staff discouraged

 8   him from doing so, threatening that if he took a test, he would be forced to remain on the ship for

 9   many days rather than be able to go home.

10           103.   Plaintiffs Zehner and Lindsay, who are married, both remained on the MS

11   ZAANDAM, because no local hospital would accept Zehner, whose condition had worsened.

12           104.   Finally, on April 5, 2020, an Orlando hospital agreed to accept Zehner as a patient

13   and he was transported by helicopter to Advent Health Orlando Hospital. Zehner was placed on a

14   ventilator shortly after arriving. He remained on a ventilator for approximately three weeks.

15   Eventually he was transported to Select Specialty Longterm Acute Care Hospital South Orlando.

16   And, on June 2, 2020, he was transported to Vanderbilt Stallworth Rehabilitation Hospital in

17   Nashville, Tennessee. As of this filing, Plaintiff Zehner has been released to his home, but has

18   not yet made a full recovery.

19           105.   Plaintiff Lindsay was forced to remain onboard the ship until April 9, 2020. He

20   was not tested for the virus at any time while onboard. After disembarking, he returned to

21   Nashville after Zehner was taken to the hospital and, at that point, began a new period of

22   quarantine.

23           106.   Plaintiff Lindsay believes he also caught the virus on the ship and fears long-term

24   health effects. However, to date, he has not received a positive test confirming whether he had

25   the virus.

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                        TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 24                            Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 25 of 48




 1           107.     At the time of this filing, Defendant CARNIVAL has suspended its cruise

 2   services for the time being. However, CARNIVAL’s website indicates that it intends to begin

 3   operating certain cruise ships as early as October 1, 2020, potentially posing grave threats to

 4   their passengers, crew members, and the public health.57 Likewise, HOLLAND reports that it has

 5   canceled all cruises to Alaska, Europe, Canada, and New England through the end of 2020, but it

 6   does not provide any information regarding cruises—like the voyage at issue here—traveling to

 7   South America.58

 8           108.     As a direct and proximate result of Defendants’ negligence and gross negligence,

 9   Plaintiff Zehner was exposed to and suffered from COVID-19 while onboard the MS

10   ZAANDAM and, as a direct result of Defendants’ negligence, continues to suffer from the

11   effects of this illness.

12           109.     As a direct and proximate result of the negligence and gross negligence of

13   Defendants in exposing Plaintiffs and Class Members to actual risk of immediate physical injury,

14   Plaintiffs and Class Members suffered injuries and emotional distress of the nature and type that

15   reasonable persons would suffer under the circumstances alleged in this Complaint, including,

16   but not limited to, suffering anguish, fright, horror, nervousness, grief, anxiety, worry, shock,

17   humiliation and shame.

18           110.     Plaintiffs and Class Members were traumatized by the fear of developing

19   COVID-19 as well as by their confinement on an infected vessel in isolation for approximately

20   two weeks, in some cases knowing that their friends and loved ones were suffering from a

21   potentially lethal illness. Plaintiffs and Class Members also suffered from significant emotional

22   distress caused by the fear, after disembarking from the cruise, that they or their friends and

23

24   57
        See Carnival, Health and Safety Updates, https://www.carnival.com/health-and-sailing-updates (last visited June
     23, 2020).
25   58
        Holland America Line Extends The Pause Of Ship Operations For All 2020 Alaska, Europe And Canada/New
     England Sailings, Holland America Travel Advisory, https://www.hollandamerica.com/en_US/news/coronavirus-
26   travel-advisory.html (last visited June 9, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                   TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 25                                       Seattle, Washington 98101
                                                                                TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 26 of 48




 1   family would succumb to COVID-19 and suffer illness, and possibly death, as a result of

 2   Defendant’s negligence and gross negligence.

 3          111.    Furthermore, as public health experts and physicians learn more about the myriad

 4   ways COVID-19 attacks and damages the body, Plaintiffs and Class Members develop new and

 5   evolving medical fears and uncertainties that require and will continue to require medical

 6   diagnostic exams. Plaintiffs and the Class Members are suffering and will continue to suffer due

 7   to the ever-present fear and anxiety that they will or may later experience negative health

 8   outcomes or complications as a direct and proximate result of being exposed to, and potentially

 9   contracting, COVID-19 because of Defendants’ negligent and grossly negligent acts and

10   omissions.

11          112.    Plaintiffs expect that they and Class Members will continue to suffer and will, in

12   the future, require medical services not of a kind generally accepted as part of the wear and tear

13   of daily life, as a result of Defendants’ negligence and gross negligence.

14   V.     The Cruise Contract
15          113.    The Cruise Contract provided to Plaintiffs and Class members prior to the
16   embarkation of the cruise purports to govern Plaintiffs’ claims and available remedies.
17          114.    The Cruise Contract is a standardized contract of adhesion written by Defendants
18   and provided to Plaintiffs and Class members with no opportunity for review or negotiation.

19          115.    The Cruise Contract is unfairly one-sided, against public policy, unconscionable

20   and, as such, in unenforceable.

21          116.    Plaintiffs and Class members did not receive the Cruise Contract, if at all, until

22   well after the time period during which they could refuse its terms (i.e. by cancelling their cruise)

23   without being subject to significant fees, sometimes costing up to thousands of dollars. Providing

24   the Cruise Contract to passengers at this late date constitutes surprise and is procedurally

25   unconscionable.

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                         TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 26                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 27 of 48




 1           117.     Upon information and belief, the cruise cancellation policy would have barred

 2   Plaintiffs from recovering all of their money back if cancellation was attempted only shortly

 3   before the cruise set sail.

 4           118.     Plaintiffs were not reasonably informed of the Cruise Contract, including its class

 5   waiver provision. If they had been reasonably informed, their only recourse to reject the

 6   provision would have required canceling their reservations, which would have subjected

 7   Plaintiffs to potentially thousands of dollars in monetary penalties, including forfeiture of their

 8   deposits and/or purchase amount. The effect of delivering this standard, un-negotiated contract,

 9   to passengers at such a late date was to force Plaintiffs to accept the terms of the Cruise Contract

10   with no viable recourse.

11           119.     By purporting to strip Plaintiffs and Class members of their rights to pursue class

12   action litigation, HOLLAND and CARNIVAL effectively give themselves license to engage in

13   bad business practices and dangerous and/or negligent conduct, regardless of whether it will

14   harm passengers in the aggregate, because Defendants know that it will be impossible for all

15   passengers to file suit and seek a remedy for their injuries.

16   VI.     The CDC’s Definition of a “Probable Case”
17           120.     In an April 5, 2020 position statement, the CDC and the Council of State and
18   Territorial Epidemiologists (“CSTE”) provided an “interim case definition” for COVID-19 for

19   the purposes of counting and tracking “probable” and “confirmed” COVID-19 cases in the

20   United States.59

21           121.     The interim definition provided three alternative clinical measures for evaluating

22   a patient.

23

24

25   59
       Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19) 2020 Interim Case
     Definition, Approved April 5, 2020, https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-covid-
26   19/case-definition/2020/ (last visited August 14, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                                TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 27                                    Seattle, Washington 98101
                                                                             TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 28 of 48




 1          122.    First, a case meets the clinical criteria if there is no alternative more likely

 2   diagnosis and at least two of the following symptoms are present: fever (measured or

 3   subjective), chills, rigors, myalgia, headache, sore throat, or new olfactory and taste disorder(s).

 4          123.    Second, a case meets the clinical criteria if there is no alternative more likely

 5   diagnosis and at least one of the following symptoms are present: cough, shortness of breath, or

 6   difficulty breathing.

 7          124.    Third, a case meets the clinical criteria if there is no alternative more likely

 8   diagnosis and a patient suffers from severe respiratory illness with at least one of either clinical

 9   or radiographic evidence of pneumonia or acute respiratory distress syndrome.

10          125.    The interim definition also provided that a case meets the laboratory criteria if

11   there are positive results returned from a diagnostic test, an antigen test, or an antibody test.

12          126.    And, the CDC and CSTE identified a number of “epidemiological” criteria that

13   should be considered when evaluating a potential COVID-19 case. Specifically, whether the

14   patient was within 6 feet for 10 to 30 minutes or more with a person who has a confirmed or

15   probable COVID-19 case; whether the patient was within 6 feet for 10 to 30 minutes or more

16   with a person with a “clinically compatible illness” and some link exists to a confirmed COVID-

17   19 case; whether the patient traveled to or resided in an area with sustained, ongoing community

18   transmission of COVID-19; and/or whether the patient is a member of an at-risk cohort.

19          127.    Patients who meet both the clinical and epidemiological criteria are considered

20   probable COVID-19 cases, as are those patients who presumptively meet the laboratory criteria

21   and either the clinical or epidemiological criteria.

22          128.    The position statement also recognized that “field investigations will involve

23   evaluations of persons with no symptoms and these individuals will need to be counted as cases.”

24          129.    In addition to the above-listed clinical criteria, the CDC has published more up-

25   to-date information regarding the range of symptoms created by COVID-19. This list, which the

26   CDC concedes is not comprehensive, includes:
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                          TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 28                              Seattle, Washington 98101
                                                                       TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 29 of 48




 1                   a.       Fever or chills

 2                   b.       Cough

 3                   c.       Shortness of breath or difficulty breathing

 4                   d.       Fatigue

 5                   e.       Muscle or body aches

 6                   f.       Headache

 7                   g.       New loss of taste or smell

 8                   h.       Sore throat

 9                   i.       Congestion or runny nose

10                   j.       Nausea or vomiting

11                   k.       Diarrhea60

12                                 REQUEST FOR INJUNCTIVE RELIEF
13           130.    Plaintiffs traveled on the MS ZAANDAM, a cruise ship owned and operated by
14   CARNIVAL and HOLLAND. In the future, Plaintiffs would like to go on cruises again,
15   including cruises operated by Defendants, if corrective action is taken such that Plaintiffs can
16   reasonably rely on Defendants to protect their health and safety.
17           131.    Indeed, Defendants have proactively marketed to Plaintiffs and Class members,
18   who were passengers onboard the MS ZAANDAM, urging them to schedule future cruises with

19   the companies. Defendants have offered reduced fares and other incentives to encourage

20   Plaintiffs and the Class to book future travel with CARNIVAL and HOLLAND. And,

21   Defendants continue to offer assurances that they are taking proactive measures to combat

22   COVID-19 aboard their ships and prevent future outbreaks.

23           132.    For instance, HOLLAND asserts that guests can “book with confidence,”61 and

24   provides information about its “Enhanced Health Protocols.” These protocols asserting only that

25   60
        Center for Disease Control and Prevention, Symptoms of Coronavirus, Updated May 13, 2020
     https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html# (last visited August 14, 2020).
26   61
        https://www.hollandamerica.com/en_US/book-with-confidence.html

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                               TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 29                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 30 of 48




 1   HOLLAND is “planning” potential enhancements, including that “[a]ll guests and crew

 2   embarking a ship will undergo enhanced pre-embarkation health screening in accordance with

 3   prevailing health best practices[, which] may include health questionnaires and touch-free

 4   temperature checks as appropriate.” HOLLAND says it will also have “staterooms and public

 5   areas sanitized multiple times a day with cleaning and disinfection protocols developed in

 6   coordination with the U.S. Centers for Disease Control & Prevention (CDC).”62 HOLLAND

 7   further states that it will provide “[o] ngoing training and education of shipboard medical staff in

 8   the latest clinical care practices for managing COVID-19 cases.”63

 9           133.     CARNIVAL states that they will be providing “health screening, illness

10   surveillance, and health education” along with “environmental sanitization” in order to protect

11   passengers on future cruises.64

12           134.     As noted above, Defendants have advertised that they plan to begin operating
13   cruises as early as October 31, 2020. There can be no guarantee that COVID-19 will not be
14   present and still rapidly spreading throughout communities in the United States and
15   internationally. Thus, exposure to COVID-19 will continue to be a significant risk to passengers
16   on cruise ships—including Plaintiffs when they travel—absent appropriate, effective measures
17   from CARNIVAL and HOLLAND.
18           135.     Without accurate and necessary information from CARNIVAL and HOLLAND

19   regarding the risks of exposure onboard their vessel(s), recent exposure or potential exposure of

20   passengers and crew members onboard their vessel(s), and whether CARNIVAL and

21   HOLLAND have any reason to believe that their vessel(s) may be infested with COVID-19 or

22   other communicable disease, Plaintiffs will not be able to make informed decisions about

23   whether to travel on cruises operated by CARNIVAL and HOLLAND.

24
     62
        https://www.hollandamerica.com/en_US/news/coronavirus-travel-advisory/traveling-and-staying-healthy.html
25   63
        https://www.hollandamerica.com/en_US/news/coronavirus-travel-advisory/traveling-and-staying-healthy.html
     64
        Carnival Corporation & PLC, Investor Relations: Carnival Corporation Update on Operations,
26   https://www.carnivalcorp.com/Updates-on-Cruise-Operations (last visited August 14, 2020).

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                               TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 30                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 31 of 48




 1           136.    Another critical concern for Plaintiffs, who plan to take cruises again when they

 2   are able to do so, is whether they can rely on CARNIVAL and HOLLAND to faithfully inform

 3   Plaintiffs and other future cruise passengers about potential safety hazards, including and

 4   especially viral outbreaks, and whether CARNIVAL and HOLLAND will take reasonable and

 5   necessary steps to protect from and mitigate risks and harms associated with communicable

 6   diseases, including COVID-19.

 7           137.    This concern is especially acute for Plaintiffs here in light of the multiple

 8   outbreaks experienced by passengers onboard vessels owned by CARNIVAL and HOLLAND,

 9   including but not limited to the MS ZAANDAM. Plaintiffs also expect that, absent an injunction,

10   they will experience future injury because CARNIVAL and HOLLAND previously asserted

11   their commitment to passengers’ safety, well-being, and comfort and assured certain Plaintiffs

12   that they would institute particular screening measures, but then failed to do so, and failed to take

13   other effective measures to ensure that Plaintiffs were not exposed to COVID-19.

14           138.    Moreover, CARNIVAL and HOLLAND’s actions and omissions plausibly

15   exacerbated and hastened the spread of COVID-19 onboard the MS ZAANDAM, exposing

16   Plaintiffs to a potentially-lethal viral contagion.

17           139.    Plaintiffs face a real threat that, absent an injunction, they are likely to be subject

18   to the same acts and omissions by CARNIVAL and HOLLAND that will once again expose

19   them to COVID-19 and/or other communicable disease that will cause them injury and

20   emotional harms.

21           140.    Without injunctive relief, Plaintiffs cannot be assured that CARNIVAL and

22   HOLLAND will discharge their duties to Plaintiffs on future cruise voyages and/or that they will

23   abide by the representations and assurances that they have made to Plaintiffs, and are likely to

24   once again suffer harms like those alleged in this Complaint.

25

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 31                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 32 of 48




 1                                                 NOTICE

 2          141.    Section 15 (A)(i) of the Cruise Contract purports to required that claimants

 3   provide notice to HOLLAND and CARNIVAL of any potential claims. Although Plaintiffs do

 4   not concede that this provision is enforceable, Plaintiffs and Class Members complied with this

 5   requirement by providing written notice to Defendants’ electronically on June 18, 2020.

 6                                  CLASS ACTION ALLEGATIONS

 7          142.    Plaintiffs bring this lawsuit as a class action on behalf of themselves and all

 8   similarly-situated persons pursuant to Federal Rules of Civil Procedure 23(a) and (b)(1), (b)(2),

 9   (b)(3), and/or (c)(4). This action satisfies the applicable numerosity, commonality, typicality,

10   adequacy, predominance, and/or superiority requirements of those provisions.

11          143.    The proposed Class is defined as follows: All persons in the United States, who

12   sailed as passengers on the MS ZAANDAM cruise that departed from Buenos Aires, Argentina,

13   on March 8, 2020.

14          144.    Excluded from the proposed Class are: (1) CARNIVAL and HOLLAND, any

15   entity or division in which either have a controlling interest, and its legal representatives,

16   officers, directors, assigns and successors; (2) the judicial officer(s) to whom this case is

17   assigned and the judicial officer(s)’ immediate family and legal staff; and (3) governmental

18   entities. Plaintiffs reserve the right to amend the Class definition if discovery and further

19   investigation reveal that the Class should be expanded, otherwise divided into subclasses, or

20   modified in any other way.

21          145.    The individual Plaintiffs named in this complaint support the use of the class

22   action mechanism to achieve economy, efficiency, fairness and consistency of result by

23   determining the important common questions raised in this action on a common basis.

24          A.      Numerosity

25          146.    There were, on information and belief, approximately 1,243 passengers on the MS

26   ZAANDAM for the cruise that is the subject of this action. Their exact number and identities can

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                          TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 32                              Seattle, Washington 98101
                                                                       TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 33 of 48




 1   be readily ascertained from Defendants’ records. The individual joinder of all passengers is

 2   impractical, and the class action procedure is more practical, cost-effective, inclusive, and

 3   efficient than multiple lawsuits on the common questions of law and fact that unite the class, or

 4   piecemeal and incomplete individual joinder. The disposition of the claims of these Class

 5   Members in a single action will provide substantial benefits to all parties and to the Court. Class

 6   Members are readily identifiable from information and records in Defendants’ possession,

 7   custody, or control, as well as from records kept by the Department of Health and Human

 8   Services.

 9          B.      Typicality
10          147.    Plaintiffs’ claims are typical of the claims of Class Members in that Plaintiffs, like
11   all Class Members, sailed on the MS ZAANDAM cruise that boarded on March 7, 2020 and
12   departed on March 8, 2020. Plaintiffs, like all Class Members, were damaged by Defendants’
13   misconduct in that they sailed on a cruise they would not have sailed on and suffered significant
14   injury, emotional distress and economic damage, including medical monitoring, caused by the
15   negligence of Defendants, and each of them. The factual bases of CARNIVAL and
16   HOLLAND’s misconduct are common to all Class Members and represent a common thread of
17   misconduct resulting in injury to all Class Members.
18          C.      Adequate Representation
19          148.    Plaintiffs will fairly and adequately represent and protect the interests of the Class

20   Members. Plaintiffs have retained counsel with substantial experience in prosecuting class

21   actions, aggregate suits, and mass torts.

22          149.    Plaintiffs and their counsel are committed to vigorously prosecuting this action on

23   behalf of all Class Members, and have the financial resources to do so. Neither Plaintiffs nor

24   their counsel has interests adverse to those of the Class Members.

25

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                         TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 33                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 34 of 48




 1          D.      Predominance of Common Issues

 2          150.    There are numerous questions of law and fact, including those related to

 3   Defendants’ knowledge, conduct, and duties throughout the events described in this Complaint,

 4   common to Plaintiffs and Class Members that predominate over any question affecting only

 5   individual Class Members, the answers to which will advance resolution of the litigation as to all

 6   Class Members. These common legal and factual issues include, inter alia:

 7                  a.      what Defendants knew about the presence and risks associated with the

 8   COVID-19 virus, and contagions generally, and when they knew it;

 9                  b.      whether Defendants should have canceled the subject cruise to avoid

10   exposing passengers to a deadly pathogen and/or taken other steps to avoid exposing passengers

11   to a deadly pathogen, particularly after learning that passengers on the Diamond Princess and

12   Grand Princess had become ill and died as a result of COVID-19, such as imposing social

13   distancing requirements, eliminating mass gatherings, and quarantining;

14                  c.      whether Defendants had a duty to institute screening and medical

15   examination protocols before boarding passengers onto the MS ZAANDAM;

16                  d.      whether Defendants should have provided warning to the Class about the

17   high risks presented by viral infection on cruise ships, in light of the quickly rising spread of

18   COVID-19 throughout the globe;

19                  e.      whether Defendants had a duty to implement social distancing and/or

20   quarantine measures immediately after they became aware that passengers were experiencing

21   symptoms of COVID-19;

22                  f.      whether Defendants should have warned Plaintiffs and the Class that

23   passengers onboard the MS ZAANDAM were suffering from COVID-19 symptoms;

24                  g.      whether Defendants effectively and appropriately disinfected and sanitized

25   the MS ZAANDAM before they boarded passengers onto the ship on March 7, 2020, and/or

26   while the ship was at sea;

     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                          TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 34                              Seattle, Washington 98101
                                                                       TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 35 of 48




 1                  h.      interpretation of the applicable contract documents and the associated

 2   “Passenger Bill of Rights” incorporated therein;

 3                  i.      whether Defendants acted as alter egos and/or agents, such that they

 4   should be held jointly liable for the conduct alleged herein;

 5                  j.      whether CARNIVAL is liable for the acts, omissions, and violations

 6   described in this Complaint;

 7                  k.      whether HOLLAND is liable for the acts, omissions, and violations

 8   described in this Complaint; and

 9                  l.      whether the conduct of any or all of the defendants warrants the

10   imposition of punitive damages, to vindicate the societal interest in punishment and deterrence.

11          E.      Superiority
12          151.    Plaintiffs and Class Members have all suffered and will continue to suffer harm
13   and damages as a result of CARNIVAL’s and HOLLAND’s unlawful and wrongful conduct. A
14   class action is superior to other available methods for the fair and efficient adjudication of this
15   controversy.
16          152.    Absent a class action, most Class Members would likely find the cost of litigating
17   their claims prohibitively high and would therefore have no effective remedy at law. Because of
18   the relatively small size of the individual Class Members’ claims (compared to the cost of

19   litigation), it is likely that only a few Class Members could afford to seek legal redress for

20   Defendants’ misconduct. Absent a class action, Class Members will continue to incur damages,

21   and Defendants’ misconduct will continue without remedy.

22          153.    Class treatment of common questions of law and fact is superior to other available

23   procedures, such as multiple individual actions or piecemeal litigation because class treatment

24   will conserve the resources of the courts and the litigants, and will promote consistency and

25   efficiency of adjudication.

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                          TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 35                              Seattle, Washington 98101
                                                                       TEL. 206.682.5600  FAX 206.682.2992
               Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 36 of 48




 1             F.     Limited Fund

 2             154.   In an abundance of caution, Plaintiffs take note of the presently apparent financial

 3   circumstances of CARNIVAL and/or HOLLAND to allege the possibility that their assets and

 4   resources available to fairly compensate Plaintiffs and Class Members, to satisfy appropriate

 5   punitive damages awards, and/or otherwise fairly address the claims against them may constitute

 6   a “limited fund” within the meaning of Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999), such that

 7   class certification under Rule 23(b)(1)(B) is necessary and appropriate as a matter of due process

 8   and equity.

 9             G.     Mass Action

10             155.   In the alternative, this matter should proceed as a mass action, as defined in 28

11   U.S.C. § 1332 (d)(11)(B)(i), and should be tried jointly on the ground that Plaintiffs’ claims

12   involve common questions of law or fact, including as set forth above.

13             156.   Plaintiffs’ individual claims exceed the required jurisdictional amount of

14   $75,000.00.

15                                         CLAIMS FOR RELIEF

16                                 FIRST CAUSE OF ACTION
                             NEGLIGENCE AGAINST ALL DEFENDANTS
17
               157.   Plaintiffs re-allege all allegations in paragraphs 1 through 155 as if alleged fully
18
     herein.
19
               158.   CARNIVAL and HOLLAND owed Plaintiffs, and the Class, who were
20
     passengers who boarded the MS ZAANDAM on March 7, 2020, and who Defendants therefore
21
     had a custodial relationship over, a duty to ensure that they would not be exposed to an
22
     unreasonable risk of harm.
23
               159.   CARNIVAL and HOLLAND held themselves out as committed to and
24
     responsible for ensuring the health and safety of their vessels and the passengers onboard those
25
     vessels—including the MS ZAANDAM. Plaintiffs and Class members took Defendants at their
26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 36                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 37 of 48




 1   word and put themselves in Defendants hands for the full duration of the voyage that is the

 2   subject of this Complaint. Plaintiffs and Class members relied on Defendants to ensure their

 3   security. Thus,, CARNIVAL and HOLLAND owed Plaintiffs and the Class a duty to take

 4   actions to prevent and mitigate the risk of threats to passengers’ health and safety, including by

 5   ensuring that the MS ZAANDAM was properly cleaned, disinfected, and safely maintained, and

 6   that passengers were provided with the information necessary to take effective protective

 7   measures for their health and well-being. Furthermore, Defendants owed Plaintiffs and Class

 8   members a duty to not take actions that would exacerbate the spread and threat of COVID-19

 9   onboard the ship.

10          160.    Defendants knew or should have known the unique conditions aboard cruise ships

11   that create a particular risk of viral outbreak. Defendants knew or should have known that cruise

12   ships owned and operated by Defendants had been the sites of prior, lethal outbreaks of COVID-

13   19, and should have been aware of new guidelines for the cruise industry published by Dr.

14   Hadjichristoulou and a team of European experts on February 3, 2020. In particular, Defendants

15   had knowledge of the actual risks facing passengers based on the outbreak of the virus on the

16   Diamond Princess, Ruby Princess, and Grand Princess.

17          161.    Defendants failed to do what a reasonably careful cruise ship owner and operator

18   would do under the circumstances.

19          162.    Defendants breached their duties to Plaintiffs and the Class when, with the

20   aforementioned knowledge, Defendants nevertheless chose to board Plaintiffs and the Class—

21   passengers who had traveled to Buenos Aires from all over the world—onto the MS ZAANDAM

22   without effective screening procedures, and chose to embark on the instant voyage.

23          163.    Defendants also breached their duties when, with that same knowledge, they

24   chose not to screen or medically examine any crew members in advance of the instant cruise.

25          164.    Defendants further breached their duties to Plaintiffs and the Class when, with the

26   above-mentioned knowledge, Defendants negligently chose during the instant voyage not to
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                        TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 37                            Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 38 of 48




 1   notify Plaintiffs and the Class of: the actual risk that the ship was infested with COVID-19; the

 2   actual and extreme risks of contracting COVID-19 while using facilities on the vessel; and/or the

 3   actual and extreme risks of contracting COVID-19 while mingling with passengers and crew

 4   who were suffering or had suffered from COVID-19 symptoms and their close contacts.

 5          165.    Additionally, Defendants breached their duties to Plaintiffs and the Class when

 6   they became aware that passengers onboard the MS ZAANDAM were experiencing symptoms

 7   of COVID-19 and Defendants failed to promptly notify Plaintiffs and the Class and failed to

 8   promptly implement measures—such as social distancing or quarantine—to prevent and mitigate

 9   the spread of COVID-19 aboard the ship.

10          166.    If Defendants had adequately informed Plaintiffs and the Class prior to boarding,

11   or at any other time, of the relevant information in Defendants’ possession, including the acute

12   risk of viral contagion on cruise ships, the lack of adequate screening, lack of adequate

13   disinfecting procedures, lack of adequate quarantining procedures, and the actual risk of

14   exposure, Plaintiffs and the Class could have made informed decisions about their health and

15   their families’ health, including disembarking from or not boarding the vessel.

16          167.    Defendants repeatedly breached their duties to Plaintiffs and the Class when,

17   throughout the instant voyage, with the aforementioned knowledge, they chose not to inform

18   Plaintiffs of the continuing and growing risks of contracting COVID-19.

19          168.    Finally, Defendants continued to breach their duties to Plaintiffs and the Class

20   when, prior to March 22, with the aforementioned knowledge and without any warning to

21   Plaintiffs and the Class, they, inter alia, chose not to implement quarantine or social distancing

22   protocols; chose to continue operating large, public gatherings and meals; chose to continue to

23   operate daily turndown service; and chose to continue hosting communal activities.

24          169.    As a direct and proximate result of Defendants’ failure to safeguard Plaintiffs and

25   the Class, Plaintiffs and the Class were at actual risk of immediate physical injury.

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                        TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 38                            Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
               Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 39 of 48




 1             170.   As a direct and proximate result of Defendants’ breach of their duties of care,

 2   Plaintiff Zehner became infected and was diagnosed with COVID-19 and Plaintiff Lindsay was

 3   put in imminent danger of suffering from severe and lethal illness.

 4             171.   As a direct and proximate result of HOLLAND’s and CARNIVAL’S failure to

 5   safeguard Plaintiffs and the class, and as a direct and proximate result of HOLLAND’s and

 6   CARNIVAL’s other acts and omissions as laid out herein, Plaintiffs were directly exposed

 7   COVID-19 and to actual risk of immediate physical injury, Plaintiffs and the Class have suffered

 8   physical injury, emotional distress of the nature and type that reasonable persons would suffer

 9   under the circumstances alleged in this Complaint, including, but not limited to, suffering,

10   anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and shame. They

11   were traumatized by the reasonable apprehension of developing COVID-19. They were confined

12   on an infected vessel in isolation. It is expected that they will continue to suffer and will, in the

13   future, require medical services not of a kind generally anticipated as part of the effects of daily

14   life.

15                                SECOND CAUSE OF ACTION
                         GROSS NEGLIGENCE AGAINST ALL DEFENDANTS
16
               172.   Plaintiffs re-allege all allegations in paragraphs 1 through 170 as if alleged fully
17
     herein.
18
               173.   Defendants HOLLAND and CARNIVAL owed duties to Plaintiffs and the Class
19
     to: safeguard against and mitigate the risks of passenger injury and illness; appropriately
20
     disinfect and sanitize the MS ZAANDAM, in light of the circumstances of a global pandemic;
21
     notify Plaintiffs and the Class of the actual and especially high risk of contracting COVID-19
22
     aboard the MS ZAANDAM; and implement medical screening and examination protocols for
23
     crew and passengers.
24
               174.   Defendants HOLLAND and CARNIVAL knew of the unreasonably high risk of
25
     viral contagion of COVID-19 on cruise ships, and Defendants knew that it was especially
26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 39                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 40 of 48




 1   dangerous to expose Plaintiffs and the rest of the Class to COVID-19 in light of the situations on

 2   the Diamond Princess, Ruby Princess, and Grand Princess.

 3          175.    Defendants’ conduct in deciding to continue to operate the MS ZAANDAM with

 4   Plaintiffs and the Class aboard, even with the aforementioned knowledge, demonstrates an

 5   intentional failure to do what a reasonably careful cruise ship owner and operator would do

 6   under the circumstances, exhibits a willful and conscious disregard for the safety of Plaintiffs

 7   and the Class, and evidences recklessness and indifference by Defendants, which constitutes

 8   gross negligence.

 9          176.    Defendants’ failure to quarantine or otherwise shelter in their cabins the

10   passengers and crew members prior to March 22 demonstrates a willful and conscious disregard

11   for the rights and safety of others and amounts to an extreme departure of what a reasonably

12   careful cruise ship owner and operator would do.

13          177.    Defendants’ choice not to warn Plaintiffs and the Class of their actual risk of harm

14   in being exposed to COVID-19, either prior to boarding or while they were already on board, in

15   light of the known risks of viral contagion aboard cruise ships and the rapidly- and globally-

16   spreading threat of COVID-19 constitutes a failure to provide even a modicum of care to

17   Plaintiffs and the Class. The continued and repeated choice not to provide passengers with notice

18   of the actual risks facing them demonstrates a willful and conscious disregard for the rights and

19   safety of others and amounts to an extreme departure of what a reasonably careful cruise ship

20   owner and/or operator would do.

21          178.    Moreover, Defendants demonstrated a willful and conscious disregard for the

22   rights and safety of others, and an extreme departure of what a reasonably careful cruise ship

23   owner and/or operator would do in their continued and repeated choices to: not institute medical

24   screening and examinations for passengers and crew members before the voyage; host large

25   social gatherings and meals; conduct daily turn-down service; and not implement quarantine or

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                        TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 40                            Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
               Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 41 of 48




 1   social distance protocols until on or around March 22, 2020. These decisions manifest

 2   Defendants’ utter failure to provide even a modicum of care to Plaintiffs and the Class.

 3             179.    Defendants chose to place profits over people, including the safety of their

 4   passengers, crew, and the general public in continuing to operate business as usual, despite their

 5   knowledge of the actual—potentially lethal—risk to Plaintiffs and the Class.

 6             180.    As a direct and proximate result of Defendants’ conduct, Plaintiffs were placed at

 7   actual, continual risk of immediate, and potentially fatal, physical injury.

 8             181.    Indeed, as a direct and proximate result of Defendants’ extreme departure from

 9   the ordinary standard of care and their failure to meet their duties of care to Plaintiffs and the

10   Class by providing even scant care, Plaintiff Zehner became infected and was diagnosed with

11   COVID-19, and was hospitalized for months, including approximately three weeks that he spent

12   on a ventilator. Plaintiff Lindsay was put in imminent danger of suffering severe and potentially

13   lethal illness.

14             182.    Finally, as a direct and proximate result of Defendants’ gross negligence in

15   exposing Plaintiffs and the Class to actual risk of immediate physical injury, Plaintiffs and the

16   Class have suffered emotional distress of the nature and type that reasonable persons would

17   suffer under the circumstances alleged in this Complaint, including, but not limited to, suffering,

18   anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and shame. They

19   were traumatized by the fear of developing COVID-19. They were confined on an infected

20   vessel in isolation for over 2 weeks. It is expected that they will continue to suffer and will, in

21   the future, require medical services not of a kind generally accepted as a typical part of daily life.

22                                THIRD CAUSE OF ACTION
                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
23
               183.    Plaintiffs re-allege all allegations in paragraphs 1 through 181 as if alleged fully
24
     herein.
25

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                            TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 41                                Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 42 of 48




 1          184.    Defendants HOLLAND and CARNIVAL knew or should have known of the

 2   actual, unique risk of viral contagion of COVID-19 aboard cruise ships, and, in light of the

 3   situations on ships owned and operated by CARNIVAL—including the Diamond Princess, Ruby

 4   Princess, and Grand Princess–prior to the instant voyage on the MS ZAANDAM, Defendants

 5   knew or should have known that it was especially dangerous to expose Plaintiffs and the rest of

 6   the Class to COVID-19.

 7          185.    Nevertheless, Defendants chose to board Plaintiffs and the Class onto the MS

 8   ZAANDAM on March 7, 2020 without instituting any procedures for medical screening or

 9   examination. Defendants then chose to embark upon the Chile-bound voyage, essentially

10   trapping Plaintiffs and the Class on a vessel infested with COVID-19. Throughout the duration

11   of the trip, Defendants continually and repeatedly: failed to effectively alert passengers to the

12   possibility of infection aboard the ship until it was too late; and hosted and encouraged

13   participation in large group activities and events that Defendants knew could lead to large-scale

14   infection among the crew and passengers.

15          186.    These choices by Defendants created a dangerous and threatening environment in

16   which Plaintiffs and the Class were forced to live for almost a month, at all times directly at risk

17   of becoming infected with, made ill by, and/or spreading COVID-19.

18          187.    As the direct and proximate result of Defendants’ actions and omissions

19   throughout the duration of their voyage aboard the MS ZAANDAM, Plaintiffs and members of

20   the Class were in the “zone of danger,” in which they were directly exposed to a potentially-

21   lethal virus, and placed at immediate risk of—and actually suffered—actual physical harm as a

22   result of their direct and prolonged exposure to COVID-19. As a result of this exposure, which

23   was directly and proximately caused by Defendants’ acts and omissions, Plaintiffs and members

24   of the Class experienced severe psychic injuries, of the nature and type that reasonable persons

25   would suffer under the circumstances alleged in this Complaint, when they were forced to watch

26   first hand as their friends and family members became ill with COVID-19, had a reasonable
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                         TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 42                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600  FAX 206.682.2992
               Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 43 of 48




 1   apprehension that their own safety and well-being were threatened, and continue to expect that

 2   they may begin exhibiting symptoms or health complications not yet identified as a result of

 3   COVID-19. Plaintiffs suffered physical and emotional injury as the direct and proximate result of

 4   Defendants’ misconduct.

 5             188.   As a direct and proximate result of Defendants’ extreme departure from the

 6   ordinary standard of care and their failure to meet their duties of care to Plaintiffs and the Class

 7   by providing even scant care, Plaintiffs became infected and were diagnosed with COVID-19.

 8             189.   Finally, as a direct and proximate result of Defendants’ gross negligence,

 9   Plaintiffs and the Class were exposed to COVID-19 and threatened with serious physical injury.

10   As a result, Plaintiffs and the Class have suffered emotional distress of the nature and type that

11   reasonable persons would suffer under the circumstances alleged in this Complaint, including,

12   but not limited to, suffering, anguish, fright, horror, nervousness, grief, anxiety, worry, shock,

13   humiliation and shame related to their own risk of contracting COVID-19 and the suffering they

14   witnessed among their fellow passengers who contracted COVID-19. Plaintiffs and members of

15   the class were traumatized by the reasonable apprehension of their family members, friends and

16   fellow passengers developing COVID-19 and by the threat to their own health of becoming

17   infected with the virus or suffering future negative health outcomes or complications related to

18   exposure to or contraction of the virus.

19             190.   Plaintiffs and Class members were endangered and harmed by Defendants’

20   actions when they were forced into confinement on an infested vessel in isolation. It is expected

21   that Plaintiffs and the Class will continue to suffer and will, in the future, require medical

22   services not of a kind generally anticipated as a typical part of daily life.

23                              FOURTH CAUSE OF ACTION
                      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
24
               191.   Plaintiffs re-allege all allegations in all preceding paragraphs as if alleged fully
25
     herein.
26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                            TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 43                                Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 44 of 48




 1          192.    CARNIVAL and HOLLAND knew or should have known of the unique

 2   conditions aboard cruise ships that render the risk of viral contagion of COVID-19 aboard cruise

 3   ships especially dangerous and likely, and, based on the situations aboard CARNIVAL-owned

 4   ships the Diamond Princess, Ruby Princes, and Grand Princess, Defendants knew or should have

 5   known that exposure to COVID-19 was threatening to passengers’—including Plaintiffs’—lives

 6   and well-being.

 7          193.    By or before the time of boarding passengers onto the MS ZAANDAM, on March

 8   7, 2020, Defendants knew or should have known of the extreme risks to health and safety—

 9   including the possibility of death—presented by COVID-19.

10          194.    In light of this knowledge and experience, and particularly given that , first, cruise

11   ships present an especially heightened risk of contagion and, second, that once they have
12   boarded, passengers have no option of disembarking while the ship remains at sea, exhibited
13   extreme and outrageous conduct when, inter alia, Defendants boarded Plaintiffs and the Class
14   onto the MS ZAANDAM on March 7, 2020 without taking any effective measures to medically
15   screen or examine passengers for COVID-19 symptoms.
16          195.    Defendants exhibited repeated and continued extreme and outrageous conduct
17   when, prior to March 22, 2020, Defendants failed to: notify Plaintiffs and the Class about the
18   actual and potential threat of exposure to, infection of, and the possibility of spreading COVID-

19   19 aboard the ship; failed to advise Plaintiffs and the Class about the possibility and health

20   benefits of disembarking during the trip, at the vessel’s port of call; encouraged Plaintiffs and the

21   Class to continue mingling and participating in large group events and functions before March

22   22, 2020; continued to provide turn down service to passengers before March 22, 2020, despite

23   the fact that the ship’s crew members had been exposed to COVID-19; and failed to institute any

24   policies for quarantine, isolation, or social distancing for passengers until March 22, 2020.

25          196.    The acts and omissions described herein not only failed to protect Plaintiffs from

26   exposure to and contraction of COVID-19, but likely exacerbated the spread of the virus among
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                         TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 44                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 45 of 48




 1   the passengers, including Plaintiffs and the Class ultimately enlarging the threat and harms to

 2   Plaintiffs and the Class.

 3              197.   As a direct and proximate result of Defendants’ intentional and reckless behavior

 4   and omissions, Plaintiffs and the Class suffered severe emotional distress and physical harm.

 5              198.   Plaintiffs and the Class were forced to watch as their friends and family members

 6   became ill with COVID-19, and, all the while, know that their safety and well-being were at

 7   extreme risk. Plaintiffs suffered physical and emotional injury as the direct and proximate result

 8   of Defendants’ misconduct, and Plaintiffs continue to suffer from anxiety and the reasonable

 9   apprehension that they may still begin exhibiting symptoms or experience as-yet-unidentified

10   complications due to their exposure to and potential contraction of COVID-19 while aboard the
11   MS ZAANDAM.
12              199.   As a direct and proximate result of Defendants’ extreme departure from the
13   ordinary standard of care and their failure to meet their duties of care to Plaintiffs and the Class
14   by providing even scant care, Plaintiff Zehner became infected and was diagnosed with COVID-
15   19, and was hospitalized for months, approximately three weeks of which were spent on a
16   ventilator. Plaintiff Lindsay was put in imminent risk of suffering severe, potentially lethal,
17   illness.
18              200.   Finally, as a direct and proximate result of Defendants’ gross negligence in

19   exposing Plaintiffs and the Class to COVID-19, Plaintiffs and the Class have suffered emotional

20   distress of the nature and type that reasonable persons would suffer under the circumstances

21   alleged in this Complaint, including, but not limited to, suffering, anguish, fright, horror,

22   nervousness, grief, anxiety, worry, shock, humiliation and shame related to their own exposure to

23   COVID-19 and the suffering they witnessed among their fellow passengers who contracted

24   COVID-19. Plaintiffs and members of the Class were traumatized by the reasonable

25   apprehension of their family members, friends and fellow passengers developing COVID-19 and

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                          TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 45                              Seattle, Washington 98101
                                                                       TEL. 206.682.5600  FAX 206.682.2992
            Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 46 of 48




 1   by the past and ongoing threat to their own health of becoming infected with the virus and

 2   potentially suffering from as-yet-unidentified negative health outcomes and complications.

 3           201.    Plaintiffs and Class members were endangered and harmed by Defendants’

 4   actions when they were forced into confinement on an infected vessel in isolation. It is expected

 5   that Plaintiffs and the Class will continue to suffer and will, in the future, require medical

 6   services not of a kind generally accepted as part of the wear and tear of daily life.

 7           202.    Throughout the events described in this Complaint, Defendants repeatedly acted

 8   with conscious, callous, and/or reckless disregard for the rights, interests, health and safety of

 9   their passengers, such that the imposition of punitive damages, under general maritime law

10   and/or all other applicable law, is necessary and appropriate to punish them for their course of

11   conduct, and to deter them and others, and protect the public, from the consequences of similar

12   conduct.

13                                         PRAYER FOR RELIEF
14           WHEREFORE, Plaintiffs, on behalf of themselves, and all others similarly situated, pray
15   for judgment against Defendants, and each of them, as follows:
16           1.      An order certifying the proposed Class pursuant to Fed. R. Civ. P. Rule 23(a) and
17   (b)(1), (b)(2), (b)(3) and/or (c)(4), designating Plaintiffs as named representative of the Class and
18   designating the undersigned as Class Counsel;

19           2.      An award of damages totaling in excess of Five Million Dollars ($5,000,000.00),

20   inclusive of compensatory damages for Plaintiffs’ injuries, including emotional pain and suffering

21   and any other damages allowed by law, in an amount to be proven at trial;

22           3.      An award of the costs of Plaintiffs’ and the Class’s ongoing medical monitoring and

23   diagnostic examinations required to diagnose, prevent, and/or treat current or future injury related to

24   Plaintiffs’ and Class Members’ exposure to, illness and disease caused by, and contraction,

25   asymptomatic contraction, and/or potential contraction of COVID-19, in light of the evolving

26   scientific understanding of the full risk and scope of health outcomes related to and / or resulting
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 46                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
              Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 47 of 48




 1   from the virus.

 2            4.       An injunction requiring Defendants to: disclose to future passengers the nature and

 3   rate of risk of communicable disease upon their cruise ships; implement disinfecting and sanitizing

 4   procedures on each of their ships in between and during voyages; implement appropriate social

 5   distancing and physical distancing protocols to avoid or reduce the transmission of communicable

 6   pathogens; disembark and quarantine passengers when Defendants become aware of a heightened

 7   risk of communicable disease aboard a ship; and canceling or discontinuing the operation of cruises

 8   when Defendants know or should have known of a potential deadly pathogen or similar aboard their

 9   ships.

10            5.       An award of attorneys’ fees and costs, as allowed by law;

11            6.       An award of pre-judgment and post-judgment interest, as provided by law;

12            7.       Leave to amend this Complaint to conform to the evidence produced at trial; and

13            8.       For such other and further relief as the Court deems just and proper.

14                                      DEMAND FOR JURY TRIAL
15            Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal Rules of
16   Civil Procedure.
17

18

19

20

21

22

23

24

25

26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 47                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
             Case 2:20-cv-00982-TSZ Document 26 Filed 09/11/20 Page 48 of 48




 1   Dated: September 11, 2020              TOUSLEY BRAIN STEPHENS PLLC
 2                                          By: /s/ Jason T. Dennett
                                                   Jason T. Dennett, WSBA #30686
 3

 4                                          jdennett@tousley.com
                                            Kim D. Stephens, WSBA #11984
 5                                          kstephens@tousley.com
                                            Rebecca L. Solomon, WSBA #51520
 6                                          1700 Seventh Avenue, Suite 2200
                                            Seattle, Washington 98101
 7                                          Telephone: 206.682.5600
 8                                          Facsimile: 206.682.2992

 9                                          LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                            Elizabeth J. Cabraser (pro hac vice)
10                                          ecabraser@lchb.com
                                            Jonathan D. Selbin (pro hac vice)
11                                          jselbin@lchb.com
                                            275 Battery Street, 29th Floor
12                                          San Francisco, California 94111-3339
                                            Telephone: 415.956.1000
13                                          Facsimile: 415.956.1008

14                                          LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                            Mark P. Chalos (pro hac vice)
15                                          mchalos@lchb.com
                                            Kenneth S. Byrd (pro hac vice)
16
                                            kbyrd@lchb.com
17                                          222 2nd Avenue South, Suite 1640
                                            Nashville, Tennessee 37201
18                                          Telephone: 615.313.9000
                                            Facsimile: 615.313.9965
19
                                            BARRETT JOHNSTON MARTIN & GARRISON, LLC
20
                                            David W. Garrison (TN No. 24968)
21                                          dgarrison@barrettjohnston.com
                                            Philips Plaza
22                                          414 Union Street, Suite 900
                                            Nashville, Tennessee 37219
23                                          Telephone: 615.244.2202
                                            Facsimile: 615.252.3798
24

25                                          Attorneys for Plaintiff and the Proposed Class
     4852-2637-5626, v. 1
26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION
     COMPLAINT AND COMPLAINT – CLASS ACTION FOR                       TOUSLEY BRAIN STEPHENS PLLC
                                                                       1700 Seventh Avenue, Suite 2200
     DAMAGES (CASE NO. 2:20-CV-000982-TSZ) - 48                           Seattle, Washington 98101
                                                                    TEL. 206.682.5600  FAX 206.682.2992
